Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on August 2, 2022, and Drawings filed on April 25, 2022.
2.	Claims 1–9, are pending in this case. Claim 1, 9, 10 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1, 3, 4, 6, 7, 8, 9, 10 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cansino et al., Pub. No.: 2013/0061267. 

With regard to claim 1:
Cansino discloses a method comprising: at an electronic device in communication with a display device (paragraph 41: “The set top box or boxes 22 each have a display 30 associated therewith. The display 30 may be a television or monitor used for displaying video images and providing an audio output.”) and one or more input devices (paragraph 68: “The user interface 414 may be one or a combination of different types of user interfaces depending upon the device. Many tablet computers include push-buttons or touch screens or both. Keyboards, styluses and other types of input devices may also be used as a user interface 414 of the second-screen device. The user interface 414 is used to provide various inputs and responses to elements displayed on the screen display 42. When the user interface is a touch screen or touch display, the screen display 42 and the user interface 414 may be one in the same. More than one user interface 414 may be incorporated into the second screen device 40.”): receiving, via the one or more input devices, first input corresponding to a request to display a user interface associated with an entity, wherein the entity is associated with a sports team, and the first input is received at a first time (see figure 21 for different sports related tabs, paragraph 118: “Referring now to FIG. 21, a screen display 2110 is illustrated after selecting the sports tab 1470 from FIG. 14. In this example, the screen display 2110 is a sports screen display that has a plurality of selection boxes. In this example, a customized button 2112 illustrates that customization is available for the screen display. This will be further described in FIG. 22. The sports display 2110 may be used to display all sports scores, all selection box 2114. The all sports selection box 2128 may be used to display today's sporting events by selecting the today box 2116, upcoming sporting events by selecting the upcoming selection box 2118 or completed games by selecting the completed box 2120. Further, a My Teams tab 2130 may be used to select only the teams of interest to the particular user.”); and in response to receiving the first input corresponding to the request to display the user interface associated with the entity: displaying, via the display device, the user interface associated with the entity, wherein the user interface comprises a plurality of selectable options that are selectable to display respective user interfaces associated with the entity (see figure 21 and 22 for tab to either show do not show score, paragraph 122, and 123 “ A score toggle button 2160 is displayed on the screen display 2110. The sports toggle button 2160 is used for hiding the sports scores. In this example, the sports scores are toggled off so that the sports scores of current games or sporting events are not displayed. This prevents the outcome from being spoiled for the user. If the sports scores are available, the toggle button 2160A is selected to be on. In this example, sports toggle button or sports off button 2160B is selected.
[0123] Referring now to FIG. 22, a control box 2210 may be displayed after the customized button 2112 of FIG. 21 is selected. In this example, the control box 2210 may be used to change the default scores in a similar manner to box 2160 of FIG. 1. By selecting on or off, the view score selection portion 2212 the sports scores may be displayed or concealed.”), and: in accordance with a determination that a current configuration of the electronic device corresponds to a first configuration, a first portion of information associated with an event associated with the entity without including a second portion of the information associated with the event associated with the entity, wherein the event was initiated at a second time that precedes the first time (see figure 21 and 22 for tab to either show do not show score and also shows who’s playing who, the interface would still show other information about the team just not the score, paragraph 122, and 123 “ A score toggle button 2160 is displayed on the screen display 2110. The sports toggle button 2160 is used for hiding the sports scores. In this example, the sports scores are toggled off so that the sports scores of current games or sporting events are not displayed. This prevents the outcome from being spoiled for the user. If the sports scores are available, the toggle button 2160A is selected to be on. In this example, sports toggle button or sports off button 2160B is selected.
[0123] Referring now to FIG. 22, a control box 2210 may be displayed after the customized button 2112 of FIG. 21 is selected. In this example, the control box 2210 may be used to change the default scores in a similar manner to box 2160 of FIG. 1. By selecting on or off, the view score selection portion 2212 the sports scores may be displayed or concealed.”),; in accordance with a determination that the current configuration of the electronic device corresponds to a second configuration, different from the first configuration, the information associated with the event, including the first portion of the information and the second portion of the information (see figure 21 and 22 for tab to either show do not show score and other information and also shows who’s playing who, paragraph 122, and 123 “ A score toggle button 2160 is displayed on the screen display 2110. The sports toggle button 2160 is used for hiding the sports scores. In this example, the sports scores are toggled off so that the sports scores of current games or sporting events are not displayed. This prevents the outcome from being spoiled for the user. If the sports scores are available, the toggle button 2160A is selected to be on. In this example, sports toggle button or sports off button 2160B is selected.
[0123] Referring now to FIG. 22, a control box 2210 may be displayed after the customized button 2112 of FIG. 21 is selected. In this example, the control box 2210 may be used to change the default scores in a similar manner to box 2160 of FIG. 1. By selecting on or off, the view score selection portion 2212 the sports scores may be displayed or concealed.”). 

With regard to claim 3:
Cansino discloses The method of claim 1, wherein the information includes one or more statistics associated with the entity (see figure 21 and 22 for tab to show  statistics such as the score and who’s playing hwo, paragraph 122, and 123 “ A score toggle button 2160 is displayed on the screen display 2110. The sports toggle button 2160 is used for hiding the sports scores. In this example, the sports scores are toggled off so that the sports scores of current games or sporting events are not displayed. This prevents the outcome from being spoiled for the user. If the sports scores are available, the toggle button 2160A is selected to be on. In this example, sports toggle button or sports off button 2160B is selected. Referring now to FIG. 22, a control box 2210 may be displayed after the customized button 2112 of FIG. 21 is selected. In this example, the control box 2210 may be used to change the default scores in a similar manner to box 2160 of FIG. 1. By selecting on or off, the view score selection portion 2212 the sports scores may be displayed or concealed.”). 
.
With regard to claim 4:
Cansino discloses The method of claim 1, wherein the information includes a score associated with the event (see figure 21 and 22 for tab to show statistics such as the score or a game, paragraph 122, and 123 “ A score toggle button 2160 is displayed on the screen display 2110. The sports toggle button 2160 is used for hiding the sports scores. In this example, the sports scores are toggled off so that the sports scores of current games or sporting events are not displayed. This prevents the outcome from being spoiled for the user. If the sports scores are available, the toggle button 2160A is selected to be on. In this example, sports toggle button or sports off button 2160B is selected.
[0123] Referring now to FIG. 22, a control box 2210 may be displayed after the customized button 2112 of FIG. 21 is selected. In this example, the control box 2210 may be used to change the default scores in a similar manner to box 2160 of FIG. 1. By selecting on or off, the view score selection portion 2212 the sports scores may be displayed or concealed.”). 

With regard to claim 6:
Cansino discloses The method of claim 1, wherein the user interface includes a selectable option associated with the event, the method further comprising: while displaying, via the display device, the user interface associated with the entity, receiving, via the one or more input devices, a user input corresponding to a selection of the selectable option associated with the event  (see fig. 21 wherein the user can start playback of event by selecting watch  tv, paragraph 120: “The screen display 2110 may also be selectable in a vertical position. In this screen display 2110, an on-now portion 2142 illustrates the games that are currently on in a sports score selection and display box 2144. A Watch On TV box 2146 may be selected by a user interface of the second screen device so that the set top box is tuned to the particular sporting event. The sports score selection and display box 2144 may also be selected so that further details are provided regarding the particular game. By way of example, various scoring opportunities may be displayed when further information is requested.”); and in response to receiving, via the one or more input devices, the user input corresponding to the selection of the selectable option associated with the event, displaying, via the display, playback of the event (see fig. 21 wherein the user can start playback of event by selecting watch  tv, paragraph 120: “The screen display 2110 may also be selectable in a vertical position. In this screen display 2110, an on-now portion 2142 illustrates the games that are currently on in a sports score selection and display box 2144. A Watch On TV box 2146 may be selected by a user interface of the second screen device so that the set top box is tuned to the particular sporting event. The sports score selection and display box 2144 may also be selected so that further details are provided regarding the particular game. By way of example, various scoring opportunities may be displayed when further information is requested.”).

With regard to claim 7:
Cansino discloses the method of claim 1, wherein the information associated with the event is available to a user of the electronic device at the first time (see fig. 21 wherein the user can start playback of event by selecting watch on tv, paragraph 120: “The screen display 2110 may also be selectable in a vertical position. In this screen display 2110, an on-now portion 2142 illustrates the games that are currently on in a sports score selection and display box 2144. A Watch On TV box 2146 may be selected by a user interface of the second screen device so that the set top box is tuned to the particular sporting event. The sports score selection and display box 2144 may also be selected so that further details are provided regarding the particular game. By way of example, various scoring opportunities may be displayed when further information is requested.”).

With regard to claim 8:
Cansino discloses The method of claim 1, wherein the event corresponds to live media content (see fig. 21 which shows the event that are on now and events that are on later, paragraph 120: “The screen display 2110 may also be selectable in a vertical position. In this screen display 2110, an on-now portion 2142 illustrates the games that are currently on in a sports score selection and display box 2144. A Watch On TV box 2146 may be selected by a user interface of the second screen device so that the set top box is tuned to the particular sporting event. The sports score selection and display box 2144 may also be selected so that further details are provided regarding the particular game. By way of example, various scoring opportunities may be displayed when further information is requested.”).

Claim 9 is rejected for the same reason as claim 1.

Claim 10 is rejected for the same reason as claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cansino, in view of Gossweiler, Pub. No.: 2012/0110621A1. 

With regard to claim 2:
Cansino does not disclose The method of claim 1, wherein the user interface includes a representation of a number of friends associated with a user of the electronic device that have indicated interest in the entity.
However Gossweiler discloses the aspect wherein the user interface includes a representation of a number of friends associated with a user of the electronic device that have indicated interest in the entity (see figure 1B and 1C wherein the entity is the show, paragraph 62: “FIG. 1C shows a screen shot 133 of a playing program combined with a chat session and on-screen promotion. In particular, the screen shot 133 shows one example of a display in which the user's friend Tim is promoting the show using instant messaging. The display may occur, for example, if the user selects media symbol and description 123a in the social networking area 117 (e.g., a messaging window) of FIG. 1B for a friend (e.g., Tim) that is watching a television program. In particular, the television program pops up on the user's screen, as does a chat session window 135 where the user and their friend can type comments back and forth, such as making jokes or other comments about the program as it runs. Such a chat session can include other friends which the user may select from a list of contacts 137.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Gossweiler to Cansino so the user can easily learn what his or her friends are interested in for a shared experience and provide better viewing experience for the user that allow users of common interest to discuss it with each other before, after or during viewing the content related to the entity. 

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cansino, in view of Murthy, Pub. No.; 2011/0052146A1. 
With regard to claim 5:
Cansino does not disclose the method of claim 1, wherein the information includes one or representations of video highlights associated with the event.
However Murthy discloses the aspect wherein the information includes one or representations of video highlights associated with the event (user can selective show highlight of a sports event, paragraph 85: “In response to a user selection of a graphical data object associated with a recorded media content program in recorded shows menu view 902, a program options view may be provided for display. For example, FIG. 10 illustrates a GUI 1000 having an exemplary program options view 1002 displayed therein. As shown in FIG. 10, program options view 1002 may include a plurality of options 1004 associated with the selected media content program (the media content program known as "NFL Football: Eagles @ Cowboys"). In the illustrated example, the plurality of options 1004 includes a "play now" option, a "delete" option, a "program highlights" option, a "more info" option, and a "close" option. In response to a user selection of the "program highlights" option shown in FIG. 10, step 406 and/or step 408 of FIG. 4 may be performed to present a set of one or more highlights of the recorded media content program (e.g., one or more moments of the game) as specified by program highlights data associated with the recorded media content program. Accordingly, if a user desires to watch only select highlights of a recorded media content program (e.g., the user does not have time to watch the entire program), the user may select an option such as the "program highlights" option shown in FIG. 10 to initiate playback of a set of select highlights of the recorded media content program.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Murthy to Cansino so the user can quickly and easily view highlight of a game to enjoy the game without having to watch the entire match and allow user to catch up on games that he or she might not be able to view live. 



Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Auxer, Patent Number: 2019/0141399A1: Systems and methods are described for a media guidance application (e.g., implemented on a user device) for sharing content service provider subscriptions for user-selected media assets. The media guidance application may receive a media asset selection from the user and provide options to share subscriptions from the user's friends to allow the user to access the media asset.

Im, Pub. No.: US 2013/0291037A1: A method and apparatus for transceiving television (TV)-content-related information based on a social network. A TV content sharing method for providing TV-content-related information to a plurality of TV users based on a social network includes receiving from a TV user a request to check in a TV content sharing service; providing real-time user information regarding users who check in a content checked-in by the TV user, in real time; and providing related service information regarding accessible related services in the social network in relation to the checked-in content..
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179